Citation Nr: 1134480	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether the Veteran submitted a timely substantive appeal to a July 2005 RO rating decision that denied service connection for acid reflux, hemorrhoids, infertility, bilateral hearing loss, bilateral eye disorders, and for joint pain, all to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active duty in the Air Force from August 1989 to September 1996, from April 1997 to September 1997, from February 2000 to July 2000, and from April 2002 to May 2002.  He also had additional service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2007 RO determination that found that the Veteran had not timely appealed a July 2005 RO rating decision that denied entitlement to service connection for acid reflux, hemorrhoids, infertility, bilateral hearing loss, bilateral eye disorders, and for joint pain, all to include as due to an undiagnosed illness.  


FINDINGS OF FACT

1.  By a July 2005 decision, the RO denied claims for entitlement to service connection for acid reflux, hemorrhoids, infertility, bilateral hearing loss, bilateral eye disorders, and for joint pain, all to include as due to an undiagnosed illness.  The RO notified the Veteran of the July 2005 decision on July 28, 2005.  

2.  In July 2006, the Veteran filed a notice of disagreement as to the denial of his claims.  

3.  A statement of the case (SOC) on those issues was issued on February 16, 2007, and the Veteran was notified of his appellate rights.  He was informed that he had 60 days from the date of the SOC or the remainder of one year from the date he was notified of the decision, whichever was longer, in which to appeal.  

4.  Both the notice of the RO rating decision and the SOC were mailed to the Veteran's address of record and there is no indication that either notice letter was returned as undeliverable.  

5.  Thereafter, no further communication regarding the issues was received from the Veteran until April 30, 2007.  

6.  The Veteran did not file a formal appeal within 60 days from the date the RO mailed the SOC or within the remaining one year period from the date of the mailing of the notification of the rating decision, nor did he request an extension of time in order to do so.  


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal of the July 2005 RO rating decision that denied service connection for acid reflux, hemorrhoids, infertility, bilateral hearing loss, bilateral eye disorders, and for joint pain, all to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the Veteran in proceeding with the adjudication of his claim.  



Analysis

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely Substantive Appeal.  38 C.F.R. § 20.200 (2010).  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  If a Statement of the Case addresses several issues, the appeal must either indicate that it is being perfected as to all issues or must specifically identify the issues appealed.  38 C.F.R. § 20.202 (2010).

An appellant may request an extension of the 60-day period for filing a Substantive Appeal for good cause.  The request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal.  38 C.F.R. §§ 20.202, 20.303 (2010).

By a rating decision dated in July 2005, the RO denied the claims of entitlement to service connection for acid reflux, hemorrhoids, infertility, bilateral hearing loss, bilateral eye disorders, and for joint pain, all to include ad due to an undiagnosed illness.  The Veteran was notified of the July 2005 RO rating decision on July 28, 2005.  In July 2006, he filed a notice of disagreement.  A statement of the case was issued on February 16, 2007, at which time the Veteran was notified of his appellate rights.  He was informed that he had 60 days from the date of the statement of the case (until April 17, 2007) or the remainder of one year from the date he was notified of the decision in which to file an appeal (until July 2006), whichever was longer.  As the 60-day time limit gave him more time, the Veteran had until April 17, 2007 to file an appeal.  

It was not until April 30, 2007, however, that the Veteran submitted a VA Form 9 indicating disagreement and a desire to appeal the July 2005 RO rating decision.  Prior to April 30, 2007, the Veteran did not file any other correspondence expressing a desire to appeal the adverse decision of the RO to the Board.  At no time did he request an extension for filing a substantive appeal.  

The Board notes that pursuant to the provisions of 38 C.F.R. § 20.302 (2010), a substantive appeal postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the VA.  In calculating the five day period, Saturdays, Sundays and legal holidays are to be excluded.  In computing the time limit for filing a substantive appeal, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. §§ 3.110, 20.305 (2010).  

The Board notes that there is no postmark in the record reflecting when the Veteran's VA Form 9 was mailed to the RO.  The Veteran's VA Form 9 was stamped as received by the RO on April 30, 2007.  As there was no postmark, the provisions of the provisions of 38 C.F.R. §§ 3.110, 20.305 (2010) are for application and direct that the postmark date is to be presumed to be five days before the date the RO received the VA Form 9, excluding Saturdays, Sundays, and legal holidays, which in this case, would be April 23, 2007.  The Board notes, therefore, that the Veteran's VA Form 9 was received after the 60 day time limit of April 17, 2007.  

The Veteran has not argued that he failed receive notification as to his appellate rights in a timely manner.  Indeed, the Board finds that the Veteran was given proper notification of the unfavorable rating decision and the laws and regulations in the Statement of the Case.  Specifically, the mailing of the Statement of the Case falls under the presumption of regularity for business documents.  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  

The notification letter was sent to the Veteran's last known address of record at that time, and it is not indicated that the letter was returned as undeliverable.   The Veteran has not maintained that he did not receive the letter.   Further, it appears that the RO has continued to send correspondence to the Veteran at the same address and there is evidence that it has been received.  As this presumption of regularity is only overcome by clear evidence to the contrary, and no such contrary evidence is shown in this case, the date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case, February 16, 2007.  38 C.F.R. § 20.302.

The Board notes that a December 2007 SOC addressed the issue of whether the Veteran submitted a timely substantive appeal to the July 2005 RO rating decision that denied service connection for acid reflux, hemorrhoids, infertility, bilateral hearing loss, bilateral eye disorders, and for joint pain, all to include as due to an undiagnosed illness.  The Veteran has not alleged that he requested an extension of time to file a substantive appeal as to the July 2005 RO rating decision that denied those claims.  

The law is clear that a Substantive Appeal must be filed with the agency of jurisdiction within the appropriate time frame.  The Board is bound by the laws and regulations of VA.  38 U.S.C.A. § 7104 (West 2002).  In this case, there is no evidence that the Substantive Appeal was received by a VA entity prior to April 23, 2007.  

In addition, the Veteran has been informed that his appeal was untimely, effectively closing the case, and he has been informed of his rights to appeal that determination.  The evidence does not show that VA performed any action that could be construed as continuing the appeal.  Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2002).  

Because the Veteran did not file a timely Substantive Appeal, the Board does not have jurisdiction of the issue, and the issue is accordingly dismissed.




ORDER

A substantive appeal for the claims of entitlement to service connection for acid reflux, hemorrhoids, infertility, bilateral hearing loss, bilateral eye disorders, and for joint pain, all to include as due to an undiagnosed illness, was not timely filed.  Accordingly, the appeal is dismissed.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


